Citation Nr: 1540769	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-30 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for bilateral lower extremity deep vein thrombosis (DVT). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty October 1963 to October 1965, from December 1966 to December1967, and from April 1970 to October 1972.
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 (service connection for DVT) and July 2013 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. The Veteran has a current disability of bilateral lower extremity DVT.

2. The Veteran has had continuous symptoms of bilateral lower extremity DVT since service separation.

3. For the entire period from March12, 2011, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 
38 C.F.R. § 4.16(a) (2015) for eligibility for a TDIU.

4. The Veteran is unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected heart and left ankle disabilities.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity DVT have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the entire rating period from March 12, 2011.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400(o)(2), 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for DVT and entitlement to a TDIU, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

DVT is defined as thrombosis of one or more of the deep veins of the lower limb, characterized by swelling, warmth, erythema, frequently a precursor of a pulmonary embolism.  After considering the medical definition of DVT, and resolving reasonable doubt in favor of the Veteran, the Board finds that DVT is a cardiovascular disease.  Cardiovascular disease is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for DVT.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease, such as DVT (as a cardiovascular disease), has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and DVT (as a cardiovascular disease) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service Connection for DVT

The Veteran contends that service connection for bilateral lower extremity DVT is warranted because DVT began in service and is directly related to the current diagnosis of bilateral DVT.  See September 2011 notice of disagreement.  Specifically, the Veteran advanced that he developed left lower extremity DVT after treatment for a left ankle injury in service.  The Veteran also asserted that symptoms of DVT, including lower extremity pain and swelling, have been continuous since service.  See June 2015 Board hearing transcript.  
  
The Board finds that the Veteran had DVT in-service.  A September 1971 service treatment record shows that the Veteran had DVT after treatment for a left ankle injury in service.

The Board finds next that the Veteran has a current disability of DVT.  The March 2011 VA examination report shows a diagnosis of deep venous thrombosis secondary to service-connected left ankle fracture.

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current DVT disability were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he has had lower extremity swelling and pain since service.  See June 2015 Board hearing transcript.  The October 1972 report of medical history at service separation shows that the Veteran reported left ankle swelling with prolonged standing, which is a symptom of DVT.  See 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).  A February 1977 VA Form 21-526 shows that the Veteran mentioned that he had left foot circulatory problems.  A March 1980 West Florida Hospital treatment record shows that, upon examination, Dr. W.K. noted that the Veteran had questionable clubbing of the lower extremities.  A September 1981 VA examination report shows complaints of left ankle swelling and clinical findings that the left ankle measured one inch greater than the right ankle.  A December 1983 VA treatment record shows that the Veteran complained of occasional swelling of the left foot and ankle.  Another December 1983 VA treatment record shows that the Veteran reported painful left foot and ankle.  A January 1986 VA treatment record shows a notation of passing blood clots.  An October 1991 VA examination report shows that the Veteran complained of left foot pain.  A December 2000 VA treatment record shows a notation that the Veteran had left lower extremity DVT in 1994.  A December 2003 VA treatment record shows an assessment of acute DVT in the popliteal and posterior tibial veins.  A January 2004 VA treatment record shows that the Veteran had two DVTs in the previous year and had two prior episodes of DVT, in 1969 after a gunshot wound and in 1993 after a car accident.  An April 2006 VA treatment record shows complaints of leg swelling and an assessment of DVT.  VA treatment records dated in December 2005, May 2008, and May 2011 show assessments of recurrent DVT. 

Evidence weighing against a finding of continuous symptoms of DVT since service includes November 1990, March 1991, September 1998, February 1999, December 2003, and January 2004 VA treatment records showing clinical findings of no edema, clubbing, or cyanosis of the lower extremities.  The record also reflects that the Veteran had post-service DVTs in 1993 or 1994 (right lower extremity) and 2003.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of DVT have been continuous since service separation.  

The record contains a March 2011 VA examination report with a negative nexus medical opinion with respect to the relationship between the current DVT and active service; however, because the evidence shows that symptoms of DVT have been continuous since service, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a presumptive basis because of continuous symptoms of DVT since service rather than on a relationship (or nexus) between the current DVT and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, based on these "continuous" post-service DVT symptoms following in-service DVT, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for bilateral lower extremity DVT under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the claim for service connection for DVT on a presumptive theory of service connection, all other theories of entitlement are rendered moot.

TDIU Legal Criteria 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 
38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000); Dalton v. Nicholson, 
21 Vet. App. 23 (2007). 

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 
38 C.F.R. § 3.1(r) (2015).

TDIU Analysis

The Veteran contends that a TDIU is warranted because he has not worked since 1991 due solely to the service-connected disabilities.  See e.g., June 2015 Board hearing transcript.  

While VA received the claim for a TDIU on September 24, 2012, the record shows that the Veteran filed an informal claim for TDIU on March 12, 2012.  See March 2012 VA Form 21-0820; September 2012 Veteran statement.  The Board finds that the earliest date as of which it is factually ascertainable that a TDIU is warranted is March 11, 2011, which is within one year of the date of informal claim (March 12, 2012).  The Veteran was granted service connection for a heart disability, which was assigned a 60 percent rating from March 12, 2011; therefore, March 12, 2011 is also the date the Veteran met the combined rating criteria under 38 C.F.R. § 4.16(a) to be eligible for TDIU.  As explained in more detail below, the Board is finding that a TDIU is warranted in large part due to the service-connected heart disability.  As such, the date entitlement arose for a TDIU is March 12, 2011, which is the effective date for service connection for the heart disability, and is also the date the combined rating percentages met the combined rating criteria at 38 C.F.R. § 4.16(a) for TDIU eligibility.  Based on the foregoing, the rating period for purposes of the claim for a TDIU is from March 12, 2011.  See 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 3.400(o)(2) (providing for an increased rating for up to one year prior to receipt of the increased rating claim if entitlement to the increase occurred within the year prior to the claim for increase).  

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from March 12, 2011.  The Veteran is service connected for ischemic heart disease (rated at 60 percent from March 12, 2011), posttraumatic stress disorder (rated at 50 percent from December 22, 2014), a left ankle disability (rated at 20 percent from September 2, 1999), an eye disability (rated as noncompensable from September 24, 2012), DVT (granted in this decision and will be rated by the RO).  Therefore, from March 12, 2011, the Veteran has a combined rating of 70 percent or more with one disability rated at more than 40 percent (ischemic heart disease).  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period on appeal, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities render the Veteran unable to secure (obtain) or follow (maintain) substantially gainful employment.  Evidence weighing in favor of this finding includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  During the June 2015 Board hearing, the Veteran reported that he last worked in 1991 for Peterbilt and that he was building aluminum tool boxes for trucks.  The Veteran stated that he is currently unemployable due to the heart and left ankle disabilities and because his highest level of education is sixth grade.  The Veteran stated that he is restricted from physical exertion due to the heart disability and prevented from jobs that involve prolonged standing or walking due to the left ankle disability.  A March 1991 VA Form 21-527 shows that the Veteran stopped working in December 1990 due to hospitalization for heart problems.  

While the May 2013 VA examiner opined that the Veteran is not unemployable due solely to the left ankle and heart disabilities and that the Veteran is capable of sedentary employment, the record reflects that the only post-service employment was manual-type labor.  While this type of employment entails less complex (or routine) types of tasks, it would necessarily involve physical exertion and possibly prolonged standing or walking, which the Veteran is restricted from due to the service-connected heart and left ankle disabilities.  As such, the service-connected heart and left ankle disabilities appear to render the Veteran unable to obtain or maintain substantially gainful employment.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 
38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether there are jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 
38 C.F.R. § 4.16(a) for the rating period from March 12, 2011.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  This constitutes a full grant of the benefit sought on appeal, including for the entire one year period prior to receipt of the informal claim for TDIU when entitlement to TDIU arose based on service connection for heart disability and combined rating percentages for TDIU eligibility under 38 C.F.R. § 4.16(a).  See June 2015 Board hearing transcript (the Veteran's representative indicated that a grant of a TDIU from March 12, 2011 fully satisfies the appeal for a TDIU); 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  


ORDER

Service connection for bilateral lower extremity DVT is granted. 

A TDIU for the rating period from March 12, 2011 is granted. 



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


